Exhibit 10.1


EXECUTIVE EMPLOYMENT AGREEMENT
This Executive Employment Agreement, dated as of January 3, 2019 (the
“Agreement”) is made by and between Spok Holdings, Inc., a Delaware corporation
(the “Company” or “Spok Holdings”) and Vincent D. Kelly (the “Executive”).
WHEREAS, the Company and Executive are parties to that Executive Employment
Agreement, dated as of December 28, 2016 (the “Previous Employment Agreement”),
pursuant to which the Executive has been employed as the Chief Executive Officer
and President of the Company; and
WHEREAS, the Company and the Executive desire to enter into this Agreement,
which is intended to replace and supersede the Previous Employment Agreement as
of the Effective Date (as defined below) in all respects and, in order to do so,
enter into this Agreement.
NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements set forth in this Agreement, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:
1.
Employment. The Company shall employ the Executive as the Chief Executive
Officer and President of the Company based upon the terms and conditions set
forth in this Agreement, for the period of time specified in Section 3. In such
positions, the Executive shall report directly and exclusively to the Board of
Directors of the Company (the “Board”).



2.
Duties and Authority. During the Agreement Term (as defined below), as the Chief
Executive Officer and President of the Company, under the direction and subject
to the control of the Board (which direction shall be such as is customarily
exercised over a chief executive officer of a public company), the Executive
shall be responsible for the business, affairs, properties and operations of the
Company, and shall have general executive charge, management and control of the
Company, with all such powers and authority with respect to such business,
affairs, properties, and operations as may be reasonably incident to such duties
and responsibilities, and shall perform such other duties for the Company as the
Board may determine from time to time. The Executive shall devote the
Executive’s reasonable best efforts and full business time, energies and talents
to the performance of the Executive’s duties and the advancement of the business
and affairs of the Company, provided that Executive may serve as an outside
director of one other company unrelated to Spok Holdings, subject to approval of
the Board, which shall not be unreasonably withheld.



3.
Term. The term of this Agreement and the period of employment of the Executive
by the Company hereunder (the “Agreement Term”) shall commence on January 1,
2019 (the “Effective Date”) and shall end on December 31, 2021 (the “Expiration
Date”), unless earlier terminated pursuant to Section 7 herein.

4.
Compensation and Expenses.



(a)
Base Salary. In consideration for the Executive’s services and subject to the
terms and conditions of this Agreement, the Company shall pay to the Executive
an annual base salary (the “Base Salary”) equal to Six Hundred Thousand Dollars
($600,000), commencing as of the Effective Date. The Base Salary shall be
payable biweekly or in such other installments as shall be consistent with the
Company’s payroll procedures. The Company shall deduct and withhold all
necessary social security and withholding taxes and any other similar sums
required by law or authorized by the Executive with respect to the payment of
the Base Salary. The Board shall






--------------------------------------------------------------------------------

Exhibit 10.1


review the Base Salary annually before December 31 and may, in its discretion,
increase, but not decrease, his Base Salary in any renewal, extension or
replacement of this Agreement. The Board shall also review the appropriateness
of creating additional forms of nonqualified executive compensation to cover the
Executive.


(b)
Annual Bonus. The Executive shall be eligible for a target annual bonus equal to
$500,000 (83.33% of Base Salary) based on achievement of certain bonus targets
set by the Board or a committee thereof (the “Annual Bonus”), provided that the
Executive is employed by the Company on December 31 of the applicable calendar
year and Executive has not voluntarily terminated his employment in the Company
pursuant to Section 8(d) herein prior to the date such Annual Bonus is payable
hereunder. Each Annual Bonus shall be paid upon completion of the annual audit
of the Company’s financial statements for the applicable calendar year or sooner
if the Compensation Committee (“Compensation Committee”) of the Company’s Board
so agrees, but in any event no later than March 15 of the year following the
applicable calendar year. The criteria for determining the amount of any Annual
Bonus and the bases upon which such Annual Bonus shall be payable shall be no
less favorable to the Executive than those used for other senior executives of
the Company, such criteria and bases to be determined in the sole discretion of
the Board (or Compensation Committee, as applicable). The Board or a committee
thereof may review and in its discretion increase but not decrease the amount of
the Annual Bonus that Executive may be eligible to earn based on achievement of
bonus targets.



(c)
Benefits. To the maximum extent permitted by applicable state and federal law,
the Executive shall be eligible, at no cost to the Executive, to participate in
all of the Company’s benefit plans, including fringe benefits available to the
Company’s senior executives, as such plans or programs are in effect from time
to time, and use of an automobile



(d)
Holidays and Vacation. The Executive shall be entitled to (i) time off for all
public holidays observed by the Company and (ii) vacation days in accordance
with the applicable policies for the Company’s senior executives as in effect
from time to time.



(e)
Reimbursement of Expenses. The Company shall reimburse the Executive for all
reasonable expenses the Executive incurs in accordance with the reasonable
policies and procedures adopted from time to time by the Company.



(f)
Equity Incentive. The Executive shall be entitled to receive long-term equity
awards in the Company, as may be determined by the Board pursuant of the terms
of the Company’s 2019 Long-Term Incentive Plan and potential future LTIP plans
(the “Plans”), as to be set forth in one or more separate award agreements
governing the applicable equity award.



(g)
Claw-back Policy. The annual bonus and long-term equity awards, referenced in
Sections 4(b) and 4(f) herein, shall be subject to and governed by the Company’s
claw-back policy, as adopted by the Board and in effect at the time the annual
bonus is paid or the long-term equity awards are granted, as applicable.








--------------------------------------------------------------------------------

Exhibit 10.1


5.
Confidential Information.



(a)
“Confidential Information” means any and all Company and Company subsidiary
proprietary information, technical data, patent applications, inventions or
discoveries (whether patentable or not), know-how and trade secrets, as well as
operating, design and manufacturing procedures disclosed to the Executive,
including before the date of this Agreement. “Confidential Information” further
means, without limitation, research, product development activities, processes,
products, specifications, designs, diagrams, illustrations, programs, concepts,
ideas, marketing plans, proposals, financial information, confidential reports,
communications and customer lists and data, as well as the nature and results of
the Company’s and its subsidiaries’ research and development activities, and all
other materials and information related to the business or activities of the
Company and its subsidiaries that are not generally known to the public;
provided, however, that the term “Confidential Information” excludes information
that (i) is or becomes generally available to the public other than through acts
by the Executive in violation of this Agreement, (ii) was legally within the
Executive’s possession prior to disclosure to the Executive by or on behalf of
the Company or its predecessor, which prior possession can be evidenced by the
Executive’s written records in existence prior to the effective date of any
Prior Employment Document (as defined in Section 10 below), or (iii) becomes
available to the Executive on a non-confidential basis from a source other than
the Company or a subsidiary or predecessor of the Company, provided that such
source is not bound by a confidentiality agreement with the Company or any of
its subsidiaries, or by any other contractual, legal or fiduciary obligation of
confidentiality to the Company or any of its subsidiaries, or any other party
with respect to such information.



(b)
Except as may be required by the lawful order of a court or agency of competent
jurisdiction, the Executive covenants and agrees that, during the Agreement Term
and at all times thereafter, the Executive will keep secret and confidential all
Confidential Information, and will not at any time, without the prior written
consent of the Board or a person authorized by the Board, publish or disclose
any Confidential Information, either directly or indirectly, to any third party,
use for the Executive’s own benefit or advantage, or make available for others
to use (except to third parties in connection with possible transactions or
business with the Company). Nothing in this Agreement shall prohibit Executive
from reporting possible violations of federal law or regulation to any United
States governmental agency or entity in accordance with the provisions of and
rules promulgated under Section 21F of the Securities Exchange Act of 1934 or
Section 806 of the Sarbanes-Oxley Act of 2002, or any other whistleblower
protection provisions of state or federal law or regulation (including the right
to receive an award for information provided to any such government agencies).



(c)
To the extent that any court or agency seeks to have the Executive disclose
Confidential Information, the Executive shall promptly inform the Company, and
shall take all reasonable steps necessary to prevent disclosure of any
Confidential Information until the Company has been informed of such requested
disclosure, and the Company has an opportunity to respond to such court or
agency. To the extent that the Executive obtains information on behalf of the
Company or any of its subsidiaries that may be subject to attorney-client
privilege as to the Company’s attorneys, the Executive shall take reasonable
steps necessary to maintain the confidentiality of such information and to
preserve such privilege.






--------------------------------------------------------------------------------

Exhibit 10.1




(d)
The Executive acknowledges that the restrictions contained in Section 5(b) and
5(c) are reasonable and necessary, in view of the nature of the Company’s
business, in order to protect the legitimate interests of the Company, and that
any violation thereof would result in irreparable injury to the Company.
Therefore, the Executive agrees that in the event of a breach or threatened
breach by the Executive of the provisions of Section 5(b) and 5(c), the Company
shall be entitled to obtain from any court of competent jurisdiction,
preliminary or permanent injunctive relief restraining the Executive from
disclosing or using any such Confidential Information. The Executive also
acknowledges that nothing in this Section 5 shall be construed as limiting the
Executive’s duty of loyalty to the Company, or any other duty he may otherwise
have to the Company, while he is employed by the Company.



6.
Covenant Not to Compete. The Executive agrees that, through his position as
Chief Executive Officer and President of the Company and the various other
positions with the Company that he has held from time to time, the Executive has
established and will continue to establish valuable and recognized expertise in
narrow band wireless communications and in the development and marketing of
software and related equipment for mission-critical communications, and has had
and will have access to the Company’s Confidential Information. The Executive
hereby enters into a covenant restricting the Executive from soliciting
employees of the Company and its subsidiaries and from competing against the
Company upon the terms and conditions described below:



(a)
During the Executive’s employment and for a period of two (2) years after the
Date of Termination (as defined in Section 7(d) below) for any reason, the
Executive shall not:



(i)
induce or attempt to induce any person who, as of the Date of the Termination,
is an employee of the Company or of any of its subsidiaries to terminate his or
her employment, or refrain from renewing or extending such employment, with the
Company or such subsidiary in order to become an director, officer, employee,
consultant or independent contractor to or for any other individual or entity
other than the Company or its subsidiaries;



(ii)
in any state or other jurisdiction in the United States in which, as of the Date
of Termination, the Company is engaged in Business (as defined herein) or has
developed plans to engage in Business: (1) engage or be a part of any Person
(including as a director, consultant, employee, agent, or representative), or
have any direct or indirect financial interest (whether as a partner,
shareholder, or owner (other than ownership of 1% or less of the outstanding
stock of any corporation listed on a national stock exchange)) in any Person
that engages in the business of owning and operating narrowband paging and
wireless messaging networks, voice mail services, data transmitting services
and/or mission critical communications software (the “Business”); or (2)
participate as an employee or officer in any enterprise in which the Executive’s
responsibility relates to the Business;



(iii)
directly or indirectly own an equity interest in any Competitor (other than
ownership of 1% or less of the outstanding stock of any corporation listed on a
national stock exchange). The term “Competitor” means any Person a portion of
the business of which (and during any period in which it intends to enter into
business activities that would be) is materially competitive in any way with the
Business of the Company; or








--------------------------------------------------------------------------------

Exhibit 10.1


(iv)
solicit or cause or encourage any person to solicit any Business in competition
with the Company or a subsidiary from any Person who as of the Date of
Termination is, or at any time during the 1-year period prior to the Date of
Termination was, a client of the Company or of a subsidiary during the
Executive’s employment hereunder.



(b)
The Executive agrees that the restrictions set forth in this Section 6 are
reasonable, proper, and necessitated by legitimate business interests of the
Company and do not constitute an unlawful or unreasonable restraint upon the
Executive’ ability to earn a livelihood. The parties agree that in the event any
of the restrictions in this Agreement, interpreted in accordance with the
Agreement as a whole, are found to be unreasonable by a court of competent
jurisdiction, such court shall determine the limits allowable by law and shall
enforce the same. The parties further agree that nothing in this Section 6 shall
be construed as limiting the Executive’s duty of loyalty to the Company, or any
other duty he may otherwise have to the Company, while he is employed by the
Company.



(c)
The Executive further acknowledges that it may be impossible to assess the
monetary damages incurred by the Executive’s violation of this Agreement, and
that violation of this Agreement will cause irreparable injury to the Company.
Accordingly, the Executive agrees that the Company will be entitled, in addition
to all other rights and remedies that may be available, to an injunction
enjoining and restraining the Executive and any other involved party from
committing a violation of this Agreement.



7.
Termination. Notwithstanding any other provision of this Agreement, this
Agreement (and, thereby, the Executive’s employment with the Company) shall
terminate upon the death of the Executive, or it may be terminated with thirty
(30) days’ written notice as follows:



(a)
The Company may terminate this Agreement (and, thereby, the Executive’s
employment with the Company):



(i)
at any time if the Executive is Disabled (as defined below) for a period of six
(6) months or more;



(ii)
at any time with “Cause.” For purposes of this Agreement. “Cause” means (A)
dishonesty of a material nature that relates to the performance of services
under this Agreement; (B) criminal conduct (other than minor infractions and
traffic violations) that relates to the performance of services under this
Agreement, (C) the Executive’s willfully breaching or failing to perform his
duties as described in Section 2 hereof (other than any such failure resulting
from the Executive’s being Disabled), within a reasonable period of time after a
written demand for substantial performance is delivered to the Executive by the
Board, which demand specifically identifies the manner in which the Board
believes that the Executive has not substantially performed his duties; or (D)
the willful engaging by the Executive in conduct that is demonstrably and
materially injurious to the Company, monetarily or otherwise. No act or failure
to act on the Executive’s part shall be deemed “willful” unless done, or omitted
to be done, by the Executive not in good faith and without reasonable belief
that such action or omission was in the best interests of the Company.
Notwithstanding the foregoing, the Executive shall not be deemed to have been
terminated for Cause unless and until there shall have been delivered to the
Executive a resolution duly adopted by a majority of the members of the Board
with no less than the affirmative vote of all Directors who are not also serving
as officers or employees of the Company, at a






--------------------------------------------------------------------------------

Exhibit 10.1


meeting of the Board called and held for such purpose (after reasonable notice
to the Executive and an opportunity for the Executive, together with the
Executive’s counsel, to be heard before the Board), finding that in the good
faith judgment of the Board, the Executive has engaged in the conduct set forth
in this paragraph and specifying the particulars thereof in detail; or


(iii)
at any time without Cause upon Notice (as defined in Section 11 below) from the
Company to the Executive, which Notice shall be effective immediately or such
later time as is specified in such Notice.



(b)
The Executive may terminate this Agreement (and, thereby, his employment with
the Company) at any time upon sixty (60) days’ Notice to the Company.



(c)
This Agreement may be terminated (and, thereby, the Executive’s employment with
the Company) at any time by the mutual agreement of the parties. Any termination
of the Executive’s employment by mutual agreement of the parties shall be
memorialized by a written agreement signed by the Executive and duly-appointed
officers of the Company.



(d)
Any purported termination of the Executive’s employment by the Company or by the
Executive shall be communicated by written Notice of Termination to the other
party hereto in accordance with Section 12. For purposes of this Agreement, a
“Notice of Termination” shall mean a notice that shall indicate the Date of
Termination (which shall not be earlier than the date on which such Notice is
sent), and the specific provision of this Agreement relied upon and that shall
set forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment. The “Date of Termination”
means the last day the Executive is employed by the Company hereunder (including
any successor to the Company as determined in accordance with Section 14). If
the Executive becomes employed by the entity into which the Company is merged,
or the purchaser of substantially all of the assets of the Company, or a
successor to such entity or purchaser, the Executive shall not be treated as
having terminated employment for purposes of this Agreement until such time as
the Executive terminates employment with the successor (including, without
limitation, the merged entity or purchaser).



8.
Compensation Upon Termination.



(a)
Death. If the Executive’s employment is terminated by the Executive’s death, the
Company shall pay to the Executive’s estate, or as may be directed by the legal
representatives to such estate, (i) the Executive’s Base Salary in effect on the
date immediately prior to the Executive’s death, through the Executive’s date of
death; (ii) subject to the terms and conditions of the applicable Company fringe
benefit or incentive compensation plan or program, all other unpaid amounts, if
any, to which the Executive is entitled as of the date of the Executive’s death,
under any Company fringe benefit or incentive compensation plan or program, at
the time such payments would otherwise ordinarily be due (including, without
limitation, any Annual Bonus to the extent unpaid in respect of the calendar
year ending prior to the date of the Executive’s death); (iii) an amount equal
to two times the Executive’s full Base Salary then in effect, in a lump sum
within forty-five (45) days after his death; and (iv) an amount equal to the
product of the target Annual Bonus for the calendar year in which the Executive
died multiplied by a fraction the numerator being the number of days Executive
was employed by the Company in the calendar year of his death and the
denominator being 365, in a lump sum within forty-five (45) days after his
death.








--------------------------------------------------------------------------------

Exhibit 10.1


(b)
Disability. Following the use of all sick days to which the Executive is
entitled under the policies applicable to the Company’s senior executives, while
he is Disabled until the Date of Termination (the “Disability Period”), the
Company shall, in lieu of payment of his Base Salary, pay the Executive (i) a
disability benefit equal to 50% of the Base Salary that he would otherwise be
entitled to receive for the Disability Period; (ii) subject to the terms and
conditions of the applicable Company fringe benefit or incentive compensation
plan or program, all other unpaid amounts, if any, to which the Executive is
entitled as of the Executive’s date of disability, under any Company fringe
benefit or incentive compensation plan or program, at the time such payments are
due (including, without limitation, any Annual Bonus to the extent unpaid in
respect of the calendar year ending prior to the date of the Executive’s
disability); (iii) an amount equal to two times the Executive’s full Base Salary
then in effect, in a lump sum within forty-five (45) days after such Date of
Termination; and (iv) an amount equal to the product of the target Annual Bonus
for the calendar year in which the Executive became Disabled multiplied by a
fraction the numerator being the number of days in the calendar year of his
termination due to his becoming Disabled prior to the commencement of the
Disability Period, and the denominator being 365, in a lump sum within
forty-five (45) days after such Date of Termination; provided, however, that any
payments made to the Executive during the Disability Period shall be reduced by
any amounts paid or payable to the Executive under any Company disability
benefit plans. Subject to the terms of this Agreement, the Executive shall not
be required to perform services under this Agreement during any period that he
is Disabled. The Executive shall be considered “Disabled” during any period in
which he has an illness, or a physical or mental disability, or similar
incapacity, that renders him incapable, after reasonable accommodation, of
performing his duties under this Agreement. In the event of a dispute as to
whether the Executive is Disabled, the Company may refer the same to a licensed
practicing physician of the Company’s choice, and the Executive agrees to submit
to such tests and examinations as such physician shall deem appropriate. During
the period in which the Executive is Disabled, the Company may appoint a
temporary replacement to assume the Executive’s responsibilities.



(c)
For Cause. If the Company terminates the Executive’s employment for Cause, the
Company shall pay (i) the Executive’s Base Salary in effect on the date
immediately prior to such termination, through the date specified in the Notice
of Termination; and (ii) subject to the terms and conditions of the applicable
Company fringe benefit or incentive compensation plan or program, all other
unpaid amounts, if any, to which the Executive is entitled as of the Date of
Termination, under any Company fringe benefit or incentive compensation plan or
program, at the time such payments are due (including, without limitation and
when due, any Annual Bonus to the extent unpaid in respect of the calendar year
ending prior to the Date of Termination), and the Company shall have no further
obligations to the Executive under this Agreement.



(d)
Voluntary. If the Executive terminates his employment for other than Good
Reason, the Company shall pay (i) the Executive’s Base Salary in effect on the
date immediately prior to such termination, through the date specified in the
Notice of Termination and (ii) subject to the terms and conditions of the
applicable Company fringe benefit or incentive compensation plan or program, all
other unpaid amounts, if any, to which the Executive is entitled as of the Date
of Termination, under any such fringe benefit or incentive compensation plan or
program, at the time such payments are due (excluding, for the avoidance of
doubt, any Annual Bonus to the extent unpaid in respect of the calendar year
ending prior to the Date of Termination). The Company shall have no further
obligations to the Executive under this Agreement.

“Good Reason” means the occurrence, without the Executive’s express written
consent, of any of the following circumstances:





--------------------------------------------------------------------------------

Exhibit 10.1




(i)
the Company’s failure to perform or observe any of the material terms or
provisions of this Agreement after the Executive gives a written demand for
performance to the Company within thirty (30) days of the event or circumstance
giving rise to such failure of performance or observance, which demand shall
describe specifically the nature of such alleged failure to perform or observe
such material terms or provisions;



(ii)
the assignment to the Executive of any duties inconsistent with, or any
substantial diminution in, such Executive’s status or responsibilities as in
effect on the date hereof, including imposition of travel obligations that are
materially greater than is reasonably required by the Company’s business;



(iii)
(I) a reduction in the Executive’s Base Salary as then in effect on the date of
termination, as that amount may be increased from time to time; or (II) the
failure to pay a bonus award to which the Executive is otherwise entitled, at
the time such bonuses are usually paid;



(iv)
a change in the principal place of the Executive’s employment, as in effect on
the date hereof or as in effect after any subsequent change to which the
Executive consented in writing, to a location more than thirty-five (35) miles
distant from the location of such principal place;



(v)
(I) the Company’s failure to continue in effect any incentive compensation plan
or stock option plan in which the Executive participates, unless the Company has
provided an equivalent alternative compensation arrangement (embodied in an
ongoing substitute or alternative plan) to the Executive, or (II) the Company’s
failure to continue the Executive’s participation in any such incentive or stock
option plan on substantially the same basis, both in terms of the amount of
benefits provided and the level of the Executive’s participation relative to
other participants;



(vi)
the failure of the Company or any successor to obtain a satisfactory written
agreement from any successor to assume and agree to perform this Agreement, as
contemplated in Section 14 below; or



(vii)
any purported termination of the Executive’s employment that is not effected
pursuant to a Notice of Termination satisfying the requirements of Sections
7(a)(ii) or 7(d), as applicable. For purposes of this Agreement, no such
purported termination shall be effective except as constituting Good Reason;



provided that a Change of Control (as defined in the Plan) absent one or more of
the circumstances in clauses (i) through (viii) above shall not constitute “Good
Reason.”
The Executive’s continued employment shall not constitute consent to, or a
waiver of rights with respect to, any event or circumstance constituting Good
Reason hereunder. The Executive must (1) give the Company thirty (30) days to
cure any event or circumstance giving rise to Good Reason following his written
demand for such cure, and (2) actually terminate his employment as a consequence
of such uncured event or circumstance within fifteen (15) days following the end
of such 30-day cure period.
(e)
Other. If the Company terminates the Executive’s employment other than for Cause
or Disability or if the Executive terminates employment with the Company for
Good Reason, the Company






--------------------------------------------------------------------------------

Exhibit 10.1


shall pay the Executive’s Base Salary through the date specified in the Notice
of Termination within ten (10) business days after such date and all other
unpaid amounts, if any, to which the Executive is entitled as of the date
specified in the Notice of Termination under any Company fringe benefit or
incentive compensation plan or program, at the time such payments are due
(including, without limitation and when due, any Annual Bonus to the extent
unpaid in respect of the calendar year ending prior to the Date of Termination).
In addition, subject to Executive signing on or before the 30th day following
the Date of Termination, and not revoking, a release substantially in the form
of Exhibit A hereto, the Company shall pay the Executive:


(i)
an amount equal to two times the full Base Salary then in effect, in a lump sum
within forty-five (45) days after such date specified in the Notice of
Termination;



(ii)
an amount equal to one times the target Annual Bonus for the calendar year in
which the Date of Termination occurs, in a lump sum within forty-five (45) days
after such Date of Termination, provided that, if the Executive’s termination
occurs within one year following a Change of Control (as defined in the Plan),
Executive will instead be entitled to receive an amount equal to two times the
target Annual Bonus for the calendar year in which the Date of Termination
occurs;



(iii)
an amount equal to the product of the target Annual Bonus for the calendar year
in which the Date of Termination occurs multiplied by a fraction the numerator
is the number of days in that calendar year to and including the Date of
Termination and the denominator is 365, in a lump sum within forty-five (45)
days after such Date of Termination;



(iv)
reimbursement of the cost of continuation coverage of group health coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”)
for the duration of the two-year period following the Date of Termination to the
extent Executive elects such continuation coverage and is eligible and subject
to the terms of the plan and the law (collectively, the “Reimbursement
Payments”) together with an additional amount, payable within ten (10) business
days following the end of the applicable COBRA period, such that the net amount
retained by the Executive, after deduction of any Federal, state and local
income and employment taxes and excise tax upon the Reimbursement Payments,
shall be equal to the Reimbursement Payments;



(v)
reimbursement for expenses reasonably incurred by the Executive in securing
outplacement services through a professional person or entity of the Executive’s
choice, subject to the approval of the Company (which approval shall not be
unreasonably withheld, conditioned or delayed), at a level commensurate with the
Executive’s position, for a period of up to one (1) year commencing on or before
the one-year anniversary of the Date of Termination at the Executive’s election,
provided that the cost therefore to the Company shall not exceed thirty five
thousand dollars ($35,000), but in no event extending beyond the earlier to
occur of (i) the end of the Executive’s second taxable year following the
taxable year in which the Date of Termination occurs, and (ii) the date on which
the Executive commences other full-time employment. The Company shall reimburse
the Executive for any such permitted expenses on or before the end of the
Executive’s third taxable year following the taxable year in which the Date of
Termination occurs; and






--------------------------------------------------------------------------------

Exhibit 10.1




(vi)
(A) accelerated vesting on the Date of Termination of any time-based conditions
on any outstanding but unvested equity awards granted to Executive, and (B) a
waiver of any continuous employment conditions on any outstanding but unvested
equity awards granted to Executive subject to Company performance, which shall
be payable if and when such performance objectives are achieved.



(f)
Six-Month Delay For Key Employees. Notwithstanding anything in this Agreement to
the contrary, if the Executive is a key employee of a publicly traded
corporation under Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”) at the time of his separation from service and if payment of
any amount under this Agreement is required to be delayed for a period of six
(6) months after separation from service pursuant to Section 409A, payment of
such amount shall be delayed as required by Section 409A, and the accumulated
postponed amount shall be paid in a lump sum payment within ten (10) days after
the end of the six-month period. Any amounts not so delayed shall be paid at
such times and on such dates as originally scheduled. A “key employee” shall
mean an employee who, at any time during the 12-month period ending on the
identification date, is a “specified employee” under Section 409A, as determined
by the Board. The determination of key employees, including the number and
identity of persons considered key employees and the identification date, shall
be made by the Board in accordance with the provisions of Sections 416(i) and
409A and the regulations issued thereunder.



(g)
Mitigation. The Executive shall not be required to mitigate amounts payable
pursuant to this section by seeking other employment or otherwise and there
shall be no offset against any amounts due the Executive under this Agreement on
account of any remuneration attributable to any subsequent employment (including
self-employment) that the Executive may obtain. The amounts payable hereunder
shall not be subject to setoff, counterclaim, recoupment, defense or other right
which the Company may have against the Executive or others, except upon
obtaining by the Company a final, unappealable judgment or arbitration award
against the Executive.



9.
Effect of Termination. If the Executive (a) is a member of the Board or that of
any of the Company’s subsidiaries or, or (b) holds any other position with the
Company and the Company’s subsidiaries on the Date of Termination, the Executive
shall be deemed to have resigned from all such positions as of such date.



10.
Termination of Other Agreements. By their execution of this Agreement, each of
the Company and the Executive confirm the termination, as of the Effective Date,
of all rights and obligations that each of the parties may have had under (a)
the Previous Employment Agreement and (b) any other employment, consulting,
non-competition, bonus or other compensatory plan, program, arrangement or
contract relating to the employment of the Executive, written or oral, between
the Executive and the Company, the Company’s predecessor or any person
affiliated with the Company or its predecessor entered into prior to the date
hereof (together, the “Prior Employment Documents”).






--------------------------------------------------------------------------------

Exhibit 10.1




11.
Notices. All notices, demands, requests, or other communications required or
permitted to be given or made hereunder (collectively, “Notice”) shall be in
writing and shall be delivered, telecopied, or mailed by first class registered
or certified mail, postage prepaid, addressed as follows:



(a)
if to the Company:

Spok Holdings, Inc.
6850 Versar Drive, Suite 420,
Springfield, Virginia 22151‐4148
Attention:    Chairman of the Board and the Corporate             Secretary


with a copy (which shall not constitute notice) to:


Latham and Watkins LLP
555 Eleventh Street, NW
Suite 1000
Washington, DC 20004-1304
Attention:    William P. O’Neill, Esq.


(b)
if to the Executive:

At Executive’s principal office at the Company (during the Agreement Term), and,
at all times, to Executive’s principal residence as reflected in the records of
the Company.


with a copy (which shall not constitute notice) to:


Williams & Connolly LLP
725 Twelfth Street, NW
Washington, DC 20005
Attention:     Deneen C. Howell, Esq.


or to such other address as may be designated by either party in a notice to the
other. Each notice, demand, request, or other communication that shall be given
or made in the manner described above shall be deemed sufficiently given or made
for all purposes three (3) days after it is deposited in the U.S. mail, postage
prepaid, or at such time as it is delivered to the addressee (with the return
receipt, the delivery receipt, the answer back or the affidavit of messenger
being deemed conclusive evidence of such delivery) or at such time as delivery
is refused by the addressee upon presentation.
12.
Severability. The invalidity or unenforceability of any one or more provisions
of this Agreement shall not affect the validity or enforceability of the other
provisions of this Agreement, which shall remain in full force and effect. The
parties agree that in the event any of the provisions in this Agreement,
interpreted in accordance with the Agreement as a whole, are found to be
unenforceable by a court of competent jurisdiction, such court shall determine
the limits allowable by law and shall enforce the same.



13.
Survival. It is the express intention and agreement of the parties that the
provisions of Section 5 shall survive the termination of this Agreement, and
that the provisions of Section 6 shall survive for two (2) years following the
termination of this Agreement.






--------------------------------------------------------------------------------

Exhibit 10.1




14.
Assignment: Successors. The rights and obligations of the parties to this
Agreement shall not be assignable, except that the rights and obligations of the
Company hereunder shall be assignable in connection with any subsequent merger,
consolidation, sale of substantially all of the assets of the Company, or
similar reorganization of a successor. The Company will require any successor
(whether direct or in direct, by purchase, merger, consolidation, or otherwise)
to all or substantially all of the business and/or assets of the Company to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company is required to perform it. Failure of the
Company to obtain such assumption and agreement before the effectiveness of any
such succession shall be a breach of this Agreement and shall entitle the
Executive to compensation from the Company as provided in Section 8(e) herein.



15.
Binding Effect. Subject to any provisions restricting assignment, this Agreement
shall be binding upon the parties and shall inure to the benefit of the parties
and their respective heirs, devisees, executors, administrators, legal
representatives, successors, and assigns.



16.
Amendment; Waiver. This Agreement shall not be amended, altered or modified
except by an instrument in writing duly executed by all parties. Neither the
waiver by any of the parties of a breach of or a default under any of the
provisions of this Agreement, nor the failure of either of the parties, on one
or more occasions, to enforce any of the provisions of this Agreement or to
exercise any right or privilege hereunder, shall thereafter be construed as a
waiver of any subsequent breach or default of a similar nature, or as a waiver
of any such provisions, rights, or privileges.



17.
Headings. Section headings contained in this Agreement are inserted for
convenience of reference only, shall not be deemed to be a part of this
Agreement for any purpose, and shall not in any way define or affect the
meaning, construction, or scope of any of the provisions of this Agreement.



18.
Governing Law. This Agreement, the rights and obligations of the parties, and
any claims or disputes arising from this Agreement, shall be governed by and
construed in accordance with the laws of the Commonwealth of Virginia, without
giving effect to the conflict of law principles thereof that would result in the
application of any law other than the law of the Commonwealth of Virginia.



19.
Entire Agreement. This Employment Agreement contains the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements, written or oral, with respect thereto, including, but not
limited to, the Prior Employment Documents.



20.
Arbitration. Either party may designate in writing to the other (in which case
this Section 20 shall have effect but not otherwise) that any dispute that may
arise directly or indirectly in connection with this Agreement, the Executive’s
employment, or the termination of the Executive’s employment, whether arising in
contract, statute, tort, fraud, misrepresentation, or other legal theory, shall
be determined solely by arbitration in Washington, D.C. under the National Rules
for the Resolution of Employment Disputes of the American Arbitration
Association (the “AAA”). The only legal claims between the Executive, on the one
hand, and the Company or any subsidiary, on the other, that would not be
included in this Agreement to arbitrate are claims by the Executive for workers’
compensation or unemployment compensation benefits, claims for benefits under a
Company or subsidiary benefit plan if the plan does not provide for arbitration
of such disputes, and claims by the Executive that seek judicial relief during
the pendency of any dispute or controversy in the form of specific performance
of the right to be paid until the Date of






--------------------------------------------------------------------------------

Exhibit 10.1


Termination and to be paid all other unpaid amounts, if any, to which the
Executive is entitled as of such Date of Termination, under any Company fringe
benefit or incentive compensation plan or program, at the time such payments are
due (including, without limitation, any Annual Bonus to the extent unpaid in
respect of the calendar year ending prior to the Date of Termination). If this
Section 20 is in effect, any claim with respect to this Agreement, the
Executive’s employment, or the termination of the Executive’s employment must be
established by a preponderance of the evidence submitted to the impartial
arbitrator. A single arbitrator shall conduct any arbitration. The arbitrator
shall have the authority to order a pre-hearing exchange of information by the
parties including, without limitation, production of requested documents, and
examination by deposition of parties and their authorized agents. If this
Section 20 is in effect, the decision of the arbitrator (i) shall be final and
binding, (ii) shall be rendered within ninety (90) days after the impanelment of
the arbitrator, and (iii) shall be kept confidential by the parties to such
arbitration. The arbitration award may be enforced in any court of competent
jurisdiction. The Federal Arbitration Act, 9 U.S.C. §§ 1-15, not state law,
shall govern the arbitrability of all claims.


21.
Counterparts. This Agreement may be executed in two or more counterparts
(including via facsimile and via pdf delivered electronically, each of which
shall be an original and all of which shall be deemed to constitute one and the
same instrument.





IN WITNESS WHEREOF, the undersigned have duly executed this Agreement, or have
caused this Agreement to be duly executed, on their behalf as of the day and
year first hereinabove written.
                                
SPOK HOLDINGS, INC.
By:     /s/ Sharon Woods
Keisling                                                Name:     Sharon Woods
Keisling                                                   Title:    Corporate
Secretary & Treasurer
    


EXECUTIVE                                                        /s/ Vincent D.
Kelly





